Citation Nr: 0908526	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  03-15 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1966 to March 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in September 2002, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

In November 2004, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record. 

In a decision in May 2006, the Board reopened the Veteran's 
claim of service connection for bilateral hearing loss and 
remanded the claim for further development.  As the requested 
development has been completed, no further action to ensure 
compliance with the remand directive is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In February 2009, the Veteran's representative raised the 
claim of increase for post-traumatic stress disorder, which 
is referred to the RO for appropriate action.  


FINDING OF FACT

Bilateral hearing loss is not shown by competent medical 
evidence to be the result of service.

CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and service connection for bilateral hearing loss as 
a chronic disease may not be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp 
2008); 38 C.F.R. §§ 3.303, 3.385 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in May 2002 and in May 2006.  The 
Veteran was notified of the evidence needed to substantiate 
the claim of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  The Veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  The VCAA notice included the 
provisions for the effective date of a claim and for the 
degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claim of service connection was readjudicated as evidenced by 
the supplemental statement of the case, dated in October 
2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records, and afforded the Veteran a VA 
examination in September 2008. 

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 




REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a Veteran who served for ninety days develops hearing 
loss of the sensorineural type to a degree of 10 percent or 
more within one year from separation from service, service 
connection may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Factual Background

The service treatment records do not show any complaint, 
finding, or diagnosis of hearing loss.  The pre-induction 
audiogram in December 1965, shows puretone thresholds in 
decibels converted to ISO (ANSI) units at 500, 1000, 2000, 
3000, and 4000 Hertz as 30, 15, 10, 15 and 5 in the right ear 
and 25, 10, 15, 15, and 5 in the left ear.  On separation 
examination in March 1968, puretone thresholds in decibels at 
500, 1000, 2000, and 4000 Hertz were all zero in the right 
and left ear.  

Private audiograms in September 1993, in October 1993 and in 
February 2003, show bilateral hearing loss.  The audiogram in 
September 1993 notes history of military noise exposure from 
artillery fire.  

On VA audiology consultation in December 2001, the Veteran 
stated that he had hearing problems for three decades.  He 
gave a history of exposure to artillery fire for two years 
during service.  He states that after service he had noise 
exposure while working for a cotton mill for eleven years and 
in a glass factory for twenty-one years.  Puretone thresholds 
in decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 10, 
15, 5, 55 and 65 in the right ear and 10, 10, 50, 55 and 60 
in the left ear.  Word recognition scores were 100 percent in 
the right ear and 96 percent in the left ear.  

In November 2004, the Veteran testified that he first learned 
that he had hearing loss in 1990s from a private ENT 
examination.  He stated that during service he was in an 
artillery unit and was exposed to artillery fire.  

In August 2008, Defense Personnel Records Image Retrieval 
System shows that the Veteran's unit, 8th Battalion, 6th 
Artillery, was in Phu Loi base camp, when it was mortared in 
1967.  



On VA examination in September 2008, puretone thresholds in 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 10, 
10, 20, 65 and 70 in the right ear and 15, 10, 70, 10 and 65 
in the left ear.  Speech recognition scores were 94 percent 
in both ears.  The examiner concluded that the Veteran's 
hearing loss was not due to military noise exposure, as the 
Veteran had a normal audiogram during service and noise does 
not cause delayed onset of hearing loss.  

Analysis

The Veteran contends he did not have hearing protection 
during service, was not given a hearing test at the time of 
separation from service and was required to wear ear plugs 
during his post-service employment in the cotton mill and 
glass factory.  

On the basis of the service treatment records, bilateral 
hearing loss was not affirmatively shown to have been present 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Although the Veteran's statements and testimony are highly 
credible about noise exposure during service and noise 
exposure is wholly consistent with the circumstances and 
conditions of the Veteran's service, evidence of a current 
disability and a nexus to service is still required to 
establish service connection.  Wade v. West, 11 Vet. App. 
302, 306 (1998).

Although the Veteran is competent to describe symptoms of 
hearing loss, hearing loss is not a condition under case law 
that has been found to be capable of lay observation, and the 
determination as to the presence of hearing loss therefore is 
medical in nature, that is, not capable of lay observation.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the Veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Where, as here, there are questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, 
that is, a link or association  between noise exposure during 
service and current hearing loss, where a lay assertion of 
medical causation is not competent evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence 
is required to substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  As a lay person, the Veteran is not 
qualified through education, training, and expertise to offer 
a medical diagnosis or an opinion on medical causation.  For 
this reason, the Board rejects the Veteran's statements and 
testimony as competent evidence to substantiate the claim 
that the current bilateral hearing loss had onset during 
service or is related to noise exposure during service.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

On the question of medical causation, a VA examiner expressed 
the opinion that the Veteran's hearing loss was not due to 
military noise exposure because hearing loss was not shown 
during service and noise exposure does not cause delayed 
onset of hearing loss.  There is no other medical opinion of 
record that is probative of the question of medical 
causation.

As the only medical opinion of record on the question of 
medical causation is unfavorable to the claim, and as the 
Board may consider only independent medical evidence to 
support its finding on questions of a medical diagnosis, not 
capable of lay observation, and of medical causation, where a 
lay assertion of medical causation is not competent evidence, 
the preponderance of the evidence is against the claim of 
service connection for bilateral hearing loss, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).






ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


